FIGS. 1A-1B are objected to because they are inconsistent with the specification’s description thereof.  Specifically, the specification discloses (at page 6, lines 4-8) that FIGS. 1A-1B’s vertical structure VSa “may have parallel short sides extending in the second direction (e.g., the y direction) that are in contact with the neighboring second conductive patterns 190, and the vertical structure VSa may have parallel long sides extending in the first direction (e.g., the x direction) in contact with the neighboring first conductive patterns 110.”  However, although FIG. 1A and FIG. 1B’s right-half correctly show the VSa’s parallel short sides extending in the y direction in contact with the neighboring second conductive patterns 190, FIG. 1A and FIG. 1B’s left-half do not show the VSa’s parallel long sides extending in the x direction in contact with the neighboring first conductive patterns 110.  Correction is required.

Claims 1-20 are allowed.  The prior art does not disclose or suggest independent claims 1, 13 and 19 as a whole. 
  	
This application is in condition for allowance except for the above formal matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


/MARK V PRENTY/Primary Examiner, Art Unit 2814